Exhibit 10.1

John H. Sottile

7825 South Tropical Trail

Merritt Island, FL 32952

March 18, 2010

The Benefits and Compensation Committee of the Board of Directors of The
Goldfield Corporation

Gentlemen,

Although Goldfield has experienced improvements in income and share price during
2009, local and national economic conditions continued to adversely affect our
company. Accordingly, I elect to continue my salary reduction for calendar year
2010. Also, I waive the COL increase prescribed in my Employment Contract for
2010 and the bonus earned for the increase in Goldfield share price during 2009.
I have advised the compensation committee I wish to forgo any bonus with respect
to 2009.

This waiver does not otherwise waive any rights I have in my Employment
Agreement and is limited to my 2010 salary and bonus for 2009. The formula
prescribed by the Employment Contract and the base figures will remain as
determined in the Employment Agreement as though this waiver and the election to
decrease my 2010 salary had not been made. Thank you for your continued
cooperation.

 

Sincerely,

/s/ JOHN H. SOTTILE